Citation Nr: 0215654	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability as secondary to  a service-connected left humerus 
disability.

2.  Entitlement to service connection for depression as 
secondary to a service-connected left humerus disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left humerus. 

(The issue involving the propriety of the initial 
noncompensable (zero percent) evaluation for the veteran's 
service-connected residuals of a fracture of the left humerus 
will be the subject of a later decision.)






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1964.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims for service 
connection for depression and for a right shoulder 
disability. 

The Board is undertaking additional development concerning 
the issue involving the propriety of the initial 
noncompensable evaluation for the veteran's service-connected 
residuals of a fracture of the left humerus.  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain.

2.  The veteran's right shoulder disability is not related to 
his period of service or to his service-connected left 
humerus disability.

3.  The veteran's depression is not related to his period of 
service or to his service-connected left humerus disability.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by active military service and is not shown 
to be proximately due to his service-connected left humerus 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

2.  The veteran's depression was not incurred in or 
aggravated by active military service and is not shown to be 
proximately due to his service-connected left humerus 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R.   §§ 3.303, 3.310 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The veteran has 
indicated in correspondence that all treatment for the 
disabilities at issue was performed at the Cleveland VA 
Medical Center, and it appears that the RO has obtained all 
outstanding medical records from that facility.  Although the 
veteran indicated that he had been treated by Drs. Panlyszyn 
and Kent, he explained that they were both deceased and that 
medical records from those physicians were no longer 
available.  The veteran has also been afforded a VA 
examination to determine the etiology of his right shoulder 
disability.  For reasons set forth below, the Board also 
finds that a VA examination to determine the etiology of the 
veteran's depression is not needed, and that no further 
assistance to the veteran is required. 

The Board further observes that the discussions in the rating 
decisions of August 2000 and June 2001, the statement of the 
case issued in February 2002, and various letters by the RO 
have informed the veteran of the information and evidence 
necessary to substantiate the claims.  In letters dated in 
December 2000, and March 2001, the RO also notified the 
veteran of the evidence he should obtain and which evidence 
VA would obtain to prove his claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Disposition of the 
veteran's claims at the present time is appropriate.

II.  Service Connection for a Right Shoulder Disability

Service connection has been established for residuals of a 
fracture of the left humerus.  The veteran now claims that he 
currently suffers from a right shoulder disability as a 
result of this service-connected disability.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be presumed for arthritis that was initially manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 U.S.C.A.  §§ 1101, 
1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records make no 
reference to any problems concerning his right arm or 
shoulder, and there is no competent evidence of record which 
relates any current right shoulder disability to service.  
However, the veteran has not alleged that his right shoulder 
disability is attributable to service; instead, he claims 
that it began after service but is related to his service-
connected left humerus disability.  The Board disagrees.  The 
first documented evidence of a right shoulder disability is 
contained in a May 2001 VA examination report.  At that time, 
the veteran reported chronic right shoulder pain due to 
overuse.  X-rays revealed minimal degenerative changes 
involving the right acromioclavicular joint.  The diagnosis 
was rotator cuff tendinitis of the right shoulder.  Based on 
these findings, as well as a review of the claims file, the 
examiner opined that the veteran's right shoulder disability 
was not related to his service-connected left humerus.  

Therefore, the Board can only conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right shoulder disability.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Despite the veteran's statements that his right 
shoulder disability is related to overuse as a result of his 
service-connected left humerus disability, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  In sum, the appeal is denied.

III.  Service Connection for Depression

The veteran has set forth two theories concerning his claim 
for service connection for depression.  First, he claims that 
his depression began in 1963 while on active duty and, 
therefore, is directly related to service.  Alternatively, he 
claims that his depression is related to chronic pain from 
his service-connected left humerus disability.  The Board 
finds that neither theory has any merit and that the 
preponderance of the evidence is against the veteran's claim. 

In his Application for Compensation or Pension, dated 
February 2000, the veteran indicated that his depression 
began in November 1963.  His service medical records, 
however, make no reference to mental health problems.  In 
correspondence dated August 2001, the veteran presented a new 
theory concerning the etiology of his depression, explaining 
that his depression was related to pain from his service-
connected arm injury and his inability to work.  
Nevertheless, no medical evidence has been submitted to 
support the veteran's claim. 

The record shows that the veteran received outpatient 
treatment for depression in 1999 at the Cleveland VA Medical 
Center.  Medical records note that the veteran's depression 
was largely due to financial problems and lack of housing.  
It was also noted that the veteran had a drug history and 
that much of his income could not be accounted for.  The 
veteran was hospitalized at that facility from February to 
March of 2000 for heroin dependency and major depression.  
During his admission, the veteran complained of pain in his 
right knee and back but made no mention of his service-
connected left humerus disability.  The discharge summary 
contains no opinion concerning the etiology or date of onset 
of the veteran's depression.  

In light of the findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression.  The veteran was first 
diagnosed with depression in 1999, approximately thirty-five 
years after his separation from active military service.  
Further, no medical opinion indicates that his depression had 
its onset in, or is related to, service or is in any way 
related to his service-connected left humerus disability.  
The Board places significant probative value on the fact that 
the veteran complained of pain in his knee and spine when 
hospitalized for depression in February 2000, but voiced no 
complaint with respect to his service-connected left humerus 
disability.  The record also fails to show that the veteran 
has any medical expertise or training required to establish 
that his depression is related to service or to pain caused 
by an orthopedic disability.  See Grottveit and Espiritu, 
both supra.  Thus, no medical evidence supports the veteran's 
claim. 

The veteran argues that he is entitled to a VA examination to 
determine whether his depression is related to his service-
connected left humerus disability.  The Board disagrees.  No 
medical evidence suggests a nexus between the veteran's 
depression and pain from his service-connected left humerus 
disability.  Instead, medical records show that his 
depression is related to his heroin dependency, financial 
problems, and lack of housing.  In addition, the veteran made 
no complaints concerning his left humerus when hospitalized 
for depression in February 2000.  See Sabonis, 6 Vet. App. at 
430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz, supra, and the appeal is denied.


ORDER

Service connection for residuals of a fracture of the left 
humerus is denied.

Service connection for depression is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

